DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 08/28/2019 and 03/30/2020 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 08/28/2019 are approved by examiner.

		      Request for Continued Examination Acknowledgment
5.	The Request for Continued Examination filed on 09/17/2021 is entered and acknowledged and entered.

Allowable Subject Matter
6.	Claims 1-27 are allowable over prior art of record.

7.	None of prior art of record taken alone or in combination shows a single-inductor multiple-output converter comprising at least a control logic configured to compare an output claims 1-15;  or a control method comprising at least comparing, based on a clock of a selected channel corresponding to a control target among a plurality of channels, an output voltage of the selected channel to a reference voltage of the selected channel, clocks corresponding to the plurality of channels, each of the clocks having different phases from each other, and each of the plurality of channels having a different clock frequency; 5Application No. 16/553,405Docket No. 012052.1663selecting a burst mode when the output voltage is less than or equal to the reference voltage, and selecting a pulse skip mode when the output voltage is higher than the reference voltage; adaptively adjusting, when the burst mode is selected, a number of times that a pulse triggering a power transfer to the selected channel is generated; blocking a generation of the pulse when the pulse skip mode is selected, increasing a frequency of the clock of the selected channel when the burst mode has occurred a predetermined number of times, decreasing the frequency of the clock of the selected channel when the pulse skip mode has occurred the predetermined number of times, and controlling each of the clocks to supply clock pulses having different frequencies corresponding to the plurality of channels in response to a change in inductor current as recited in claims 16-22;  or a method comprising: comparing, in a single inductor multiple output  claims 23-27.

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838